Exhibit 10-56

EXECUTIVE SHORT-TERM INCENTIVE PROGRAM (EXECUTIVE STIP)
FOR EXECUTIVE OFFICERS


PURPOSE OF PROGRAM
The Executive Short-Term Incentive Program (the “Executive STIP”), sponsored by
FirstEnergy Corp. (“FirstEnergy”), provides the terms under which short-term
incentive awards are provided to executive officers whose contributions support
the successful achievement of Corporate Financial and Operational Key
Performance Indicators (the “KPIs”). Executive STIP awards are cash-based awards
granted pursuant to the terms and conditions of FirstEnergy’s 2015 Incentive
Compensation Plan (the “Incentive Plan”), which was approved by FirstEnergy’s
shareholders. The Executive STIP KPIs are developed in accordance with the
performance measures identified in the Incentive Plan. The Executive STIP
supports FirstEnergy’s compensation philosophy by linking KPIs to business
strategy and objectives.


ELIGIBILITY     
Participants in the Executive STIP shall consist of the executive officers of
FirstEnergy who are deemed to be “covered persons” under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), and any regulations
promulgated thereunder (“Section 162(m)”) and any other officer or employee
selected by the Compensation Committee (the “Committee”) of the Board of
Directors of FirstEnergy (the “Board”) to participate in the Executive STIP.
Participants in the Executive STIP shall be ineligible to participate in any
other short term incentive program sponsored by FirstEnergy except as provided
for in the Incentive Plan.


PERFORMANCE PERIOD
Unless otherwise determined by the Committee, the performance period for any
award granted under the Executive STIP shall be from January 1st to December
31st of a given year.


AWARDS
The Committee shall establish (i) the KPIs that must be satisfied in order for a
participant to receive an award for such performance period, including the
relative weightings for each KPI with respect to each participant, and (ii) the
threshold, target and maximum award opportunity for each participant, which will
be expressed as a percentage of the participant’s base salary. For awards
intended to qualify as “performance-based compensation” under Section 162(m),
the performance goals will be established no later than 90 days after the start
of the applicable performance period. The Committee may present the KPIs and
award opportunities for such participants to the independent members of
FirstEnergy’s Board for approval or ratification. The KPIs shall be based on one
or more of the performance measures in the Incentive Plan, which was approved by
FirstEnergy’s shareholders.


CERTIFICATION
After the end of each performance period, the Committee will certify in writing
whether and the extent to which the KPIs were achieved during the performance
period (such certification may be reflected in the minutes of a meeting of the
Committee). The Committee shall have the right, in its own discretion, to reduce
or eliminate the amount otherwise payable to a participant based on individual
performance or any other factors the Committee deems appropriate. However, with
respect to awards intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall not have the right to make an
adjustment, either directly or indirectly, that would result in a payment that
is greater than the amount that would have been otherwise payable to the
participant for the applicable performance period.


PAYMENT
Executive STIP awards, if any, will be paid no later than March 15th of the year
following the year in which the award is earned. If a participant’s employment
terminates prior to the end of a performance period due to Retirement (as
defined herein), Disability (as defined in the Incentive Plan), death, or a
termination by FirstEnergy without Cause (as defined in the Incentive Plan), the
participant will be entitled to receive a pro-rated portion of his or her
Executive STIP award that would have been earned, based on actual KPI
performance, had he or she remained employed through the performance period. The
pro-rated portion of the Executive STIP award will be based on the number of
days the participant was employed during the applicable performance period.
Notwithstanding the foregoing, if the participant is entitled to

    

--------------------------------------------------------------------------------



receive all or a portion of his or her Executive STIP award pursuant to an
individual agreement or separate severance or change in control plan in which he
or she participates, then his or her Executive STIP award will be paid pursuant
to such individual agreement or plan to avoid any duplication of payments.


For purposes of the Executive STIP,


“Retirement” shall mean, with respect to any participant, the participant’s
Separation from Service (except due to death) on or after attaining age
fifty-five (55) and providing at least ten (10) years of service to the Company
or any of its subsidiaries or affiliates and any predecessor thereof.


“Separation from Service” shall mean, with respect to a participant, the
participant’s “separation from service” within the meaning of Section 409A of
the Code, of the participant with the Company and any of its subsidiaries, for
any reason, including without limitation, quit, discharge, leave of absence
(including military leave, sick leave, or other bona fide leave of absence such
as temporary employment by the government if the period of such leave exceeds
the greater of six months, or the period for which the participant’s right to
reemployment is provided either by statute or by contract) or permanent decrease
in service to a level that is no more than twenty percent (20%) of its prior
level. For this purpose, whether a “Separation from Service” has occurred is
determined based on whether it is reasonably anticipated that no further
services will be performed by the participant after a certain date or that the
level of bona fide services the participant will perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services if the
participant has been providing services for less than 36 months).


ADJUSTMENTS
Notwithstanding any other provision of this Executive STIP, the Incentive Plan
or any action taken by the Committee or the Board, the Committee has the
discretion to adjust the payment amount under any award granted under the
Executive STIP downward (but not upward) without the participant’s consent,
notwithstanding the Company’s or participant’s actual performance against the
award’s performance goals, either on a formula or discretionary basis or a
combination of the two, as the Committee determines in its sole discretion.
    
ADMINISTRATION
The Committee administers the Executive STIP. The Committee shall establish the
KPIs for any performance period in accordance with the Section titled “Awards”
above. Any determination made by the Committee under the Executive STIP shall be
final and conclusive. The Committee may employ or engage such legal counsel,
consultants, accountants, agents and other individuals (including individuals
who are employees of FirstEnergy or an affiliate) as it may deem desirable for
the administration of the Executive STIP and may rely upon any advice received
from any such individual and any computation received from any such individual.
All expenses incurred in the administration of the Executive STIP, including,
without limitation, for the engagement of any such legal counsel, consultants,
accountants, agents or other individuals shall be paid by FirstEnergy. No member
or former member of the Board or the Committee shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Executive STIP other than as a result of such individual’s willful
misconduct. The Committee may delegate administrative or ministerial duties to
one or more officers or employees of FirstEnergy; provided that no
administrative duties that the Committee is required to perform under Section
162(m) may be delegated by the Committee.


RECOUPMENT
Any Executive STIP award will be subject to and administered in compliance with
Section 10D of the Securities and Exchange Act of 1934, as amended, any
applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the common stock of FirstEnergy is traded, and
FirstEnergy’s Executive Compensation Recoupment Policy, as amended from time to
time, or any other recoupment or “clawback” policy of FirstEnergy adopted
pursuant to such law, rules, or regulations and, notwithstanding any other
provision of this Executive STIP, any Executive STIP award may be amended to
further such purposes without the consent of any participant.

2

--------------------------------------------------------------------------------





AMENDMENT AND TERMINATION
The Board or the Committee may at any time amend, suspend, discontinue or
terminate the Executive STIP; provided, however, that, except as permitted under
the sections titled “Adjustments” and “Certification” above, no such amendment,
suspension, discontinuance or termination shall materially and adversely affect
the rights of any participant in respect of any performance period that has
already commenced.


WITHHOLDING
FirstEnergy or any of its affiliates shall have the right and is hereby
authorized to withhold from any payment due under the Executive STIP or from any
compensation or other amount owing to the participant, applicable withholding
taxes with respect to any payment under the Executive STIP and to take such
action as may be necessary in the opinion of FirstEnergy to satisfy all
obligations for the payment of such withholding taxes.


2015 INCENTIVE COMPENSATION PLAN
The Executive STIP is a component of the Incentive Plan and shall be subject to
the terms and conditions of the Incentive Plan in all respects. To the extent
there is a conflict between the terms of the Executive STIP and the terms of the
Incentive Plan, the terms of the Incentive Plan shall control, except with
respect to the Committee’s ability to adjust payment amounts downward, as set
forth in the sections titled “Adjustments” and “Certification” above.


COMPLIANCE WITH SECTION 409A
The parties intend that the Executive STIP be, at all relevant times, in
compliance with (or exempt from) Section 409A of the Code and all other
applicable laws, and the Executive STIP shall be so interpreted and
administered. In addition to the general amendment rights of FirstEnergy with
respect to Executive STIP, FirstEnergy specifically retains the unilateral right
(but not the obligation) to make, prospectively or retroactively, any amendment
to the Executive STIP or any related document as it deems necessary or desirable
to more fully address issues in connection with compliance with (or exemption
from) Section 409A of the Code and other laws. In no event, however, shall this
section or any other provisions of the Executive STIP be construed to require
FirstEnergy to provide any gross-up for the tax consequences of any provisions
of, or payments under, the Executive STIP. FirstEnergy and its affiliates shall
have no responsibility for tax or legal consequences to any participant
resulting from the terms or operation of the Executive STIP.


NO EMPLOYMENT AGREEMENT
The Executive STIP does not constitute a contract between FirstEnergy or any of
its affiliates and any participant nor should anything contained in the program
be deemed to give any participant any right to be retained in the employ of
FirstEnergy or any of its affiliates or to interfere with the right of
FirstEnergy or its affiliates to terminate any participant at any time and to
treat the participant without regard to the effect which such treatment might
have upon participation in the Executive STIP.


UNFUNDED STATUS OF PROGRAM
All awards paid under the Executive STIP shall at all times constitute general
unsecured liabilities of FirstEnergy, payable out of FirstEnergy’s general
assets. In no event shall FirstEnergy or any affiliate be obliged to reserve any
funds or assets to secure the payment of such amounts and nothing contained in
the program shall confer upon the participant the right, title or interest in
any assets of FirstEnergy or its affiliates. The program is not a covered
program under the Employee Retirement Income Security Act of 1974; no
contributions are required by employees under this program.


GOVERNING LAW
The Executive STIP shall be governed by and construed in accordance with the
laws of the State of Ohio without regard to conflicts of laws.





3